                 Case 2:19-cv-01116-TSZ Document 26-1 Filed 11/14/19 Page 1 of 3




 1                                                            THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   RYAN DIAZ, et al.,                                  No. 2:19-cv-01116-TSZ

10                           Plaintiffs,                 [PROPOSED] ORDER GRANTING
                                                         MOTION TO EXTEND INITIAL
11           v.                                          SCHEDULING DEADLINES

12   NINTENDO OF AMERICA INC.,                           NOTE ON MOTION CALENDAR:
                                                         November 22, 2019
13                           Defendant.

14

15           This matter comes before the Court on Nintendo of America Inc.’s (“Nintendo”) Motion

16   to Extend Initial Scheduling Deadlines (“Motion”). See ECF No. 26 (Nov. 14, 2019). The Court,

17   having thoroughly considered the parties’ briefing, the applicable law, and the relevant portions

18   of the record, GRANTS the Motion for the reasons set forth therein.

19           The Court ORDERS that if it does not grant Nintendo’s pending motion to compel

20   arbitration, ECF No. 24 (Nov. 1, 2019), the parties must conduct their Rule 26(f) conference no

21   later than 14 days after the Court’s ruling on the Motion to Compel Arbitration and must

22   exchange their initial disclosures and file their joint status report no later than 14 days after their

23   Rule 26(f) conference.

24           //

25           //

26           //

      [PROPOSED] ORDER GRANTING MOTION
      TO EXTEND INITIAL SCHEDULING
      DEADLINES (No. 2:19-cv-01116-TSZ) – 1
     146304017
                 Case 2:19-cv-01116-TSZ Document 26-1 Filed 11/14/19 Page 2 of 3




 1           DATED this ______ day of _____________, 2019.
 2

 3
                                                  Honorable Thomas S. Zilly
 4                                                United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED] ORDER GRANTING MOTION
      TO EXTEND INITIAL SCHEDULING
      DEADLINES (No. 2:19-cv-01116-TSZ) – 2
     146304017
                 Case 2:19-cv-01116-TSZ Document 26-1 Filed 11/14/19 Page 3 of 3




 1   Presented by:

 2     s/ Eric J. Weiss
     David J. Burman, WSBA No. 10611
 3   Eric J. Weiss, WSBA No. 44807
     Mallory Gitt Webster, WSBA No. 50025
 4   Perkins Coie LLP
     1201 Third Avenue, Suite 4900
 5   Seattle, WA 98101-3099
     Telephone: 206.359.8000
 6   Fax: 206.359.9000
     Email: DBurman@perkinscoie.com
 7   Email: EWeiss@perkinscoie.com
     Email: MWebster@perkinscoie.com
 8
     Attorneys for Nintendo of America Inc.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      [PROPOSED] ORDER GRANTING MOTION
      TO EXTEND INITIAL SCHEDULING
      DEADLINES (No. 2:19-cv-01116-TSZ) – 3
     146304017
